                    EXHIBIT B




{02127379.1 }
    Case 3:20-cv-00641 Document 60-2 Filed 08/25/21 Page 1 of 5 PageID #: 812
                                                      RUDNER                  LAW OFFICES




John C. Josefsberg
Partner                                                      June 28, 2021


         Via email to jennifer. altman@pillsburylaw. corn
         Ms. Jennifer Altman, Esq.
         Pillsbury Winthrop Shaw Pittman LLP
         600 Brickell Avenue, Suite 3100
         Miami, FL 33131

                     Re:       The Lampo Group d/b/a Ramsey Solutions v. Marriott Hotel Services, Inc.

         Dear Jennifer:

                 We are in receipt of your letter dated June 22, 2021, regarding alleged deficiencies in
         Marriott's responses to Ramsey's First Request for Production ("Requests"). We will address
         those alleged deficiencies in turn.

                     1.        Document Retention Policy

                 With regard to Marriott's document retention policy, Marriott is unaware of any specific
         documents that were automatically deleted. Marriott does not keep a record of the documents
         that are automatically purged pursuant to its document retention policy.

                 Marriott did not begin the process of collecting responsive documents until after Marriott
         was served with Ramsey's complaint. No documents from 2020 would have been automatically
         purged pursuant to Marriott's document retention policy, which has been configured to
         automatically purge all files older than one year. Marriott has inquired of the individuals
         identified in its Rule 26 Disclosures to determine whether they had retained relevant information
         notwithstanding the document retention policy, whether in hard copy or electronic format.

                          2.   ESI Protocol

                 Your letter erroneously claims that Marriott never agreed to an ESI protocol. The last
         email on this topic was my April 22, 2021 email to you, with the draft ESI Protocol agreement,
         reminding you that "the ball is in your court on this one." The ESI protocol agreement reflected
         the local rules regarding search terms and document custodians. Ramsey's discovery included
         lengthy instructions concerning how Ramsey wanted ESI to be produced. Marriott did not
         object to the instructions, and produced the documents in the requested format. The same
         protocol was followed by Ramsey. In short, ESI protocol is a non-issue.




         12740 Hillcrest Road . Suite 240 . Dallas . Texas 75230 . Direct 214.587.0108 . Main 214.373.1900 . email. josefsberg@hotellawyers.com
               Case 3:20-cv-00641      Document 60-2 Filed 08/25/21 Page 2 of 5 PageID #: 813
                              John C. Josefsberg is admitted in Arizona, California, Florida and Texas
RUDNER      LAW OFFICES

   Ms. Jennifer Altman, Esq.
   June 28, 2021

   Page 2

           With regard to Request 7, since the relevant time frame extends beyond Marriott's 12-
   month document retention period (by several years), it is possible that otherwise responsive
   documents may have been automatically purged. As noted above, Marriott does not keep a
   record of such documents. To the extent that non-privileged responsive documents were
   maintained by document custodians, they have been requested from the custodians and are part
   of the documents produced by Marriott.

           With regard to language in the discovery responses that Marriott was not producing
   "those that necessitate an ESI or Confidentiality Agreement/Protective Order," please be
   reminded that this is the exact language that Ramsey first used in resixnding to Marriott's first
   requests for production of documents. Marriott has, in fact, produced documents in the ESI
   format requested by Ramsey. No documents have been withheld on the basis that an ESI
   agreement has not been reached.

            3.    Document Request Number 1

          Request Number 1 requires Marriott to "Produce all Documents or tangible things
   described in Marriott's initial disclosures under Fed. R. Civ. P. 26(a)(1)(A). Notwithstanding
   Marriott's objections, Marriott has produced all responsive, non-privilege documents.

            Regarding Marriott's objection, please be reminded that it is the exact objection Ramsey
   interposed in response to an identical request in Marriott's first request for production of
   documents. Moreover, unlike Ramsey, Marriott has provided its privilege log. If any
   documents were withheld on the grounds of privilege, Marriott has included such documents on
   its privilege log.

            4.    Document Subject to the Collateral Source Rule (Requests 2-6)

            Requests 2 - 6 seek information that is not discoverable because the subject payments (if
   any) are considered collateral sources. Although Ramsey claims the rule is limited to tort cases
   or where there is a right of subrogation or reimbursement, Ramsey has offered no legal support
   for this proposition. Marriott has cited Florida precedent demonstrating that the rule applies
   equally to causes of action in contract, as well as actions in tort. See cases cited in response to
   document request number 2. If Ramsey has legal authority demonstrating that the cited case are
   not controlling precedent, please provide such legal authority.

            5.    Damage Documents (Request 8)

         Request Number 8 requires Marriott to "Produce all documents supporting any claim for
   damages claimed in connection with Your Counterclaim." Marriott's claim is for liquidated




       Case 3:20-cv-00641 Document 60-2 Filed 08/25/21 Page 3 of 5 PageID #: 814
RUDNER       LAW OFFICES

   Ms. Jennifer Altman, Esq.
   June 28, 2021

   Page 3

   damages. The enforceability of a liquidated damage clause is an affirmative defense, which
   must be asserted in the answer or the defense is waived.

          Ramsey did not assert an affirmative defense challenging liquidated damages sought by
   Marriott in its counterclaim. Having failed to do so, Marriott is only required to establish that
   the contract contains a liquidated damage clause and that liquidated damages have been properly
   computed. Marriott has produced all such documents.

            6. .   Requests 9 and 10

          Request Number 9 is highly objectionable for the reasons stated in the response. In any
   event, Marriott has responded by indicating that there are no circumstances existing in July of
   2020 that would "impair or damage [Ramsey Solutions] brand or good will by hosting an event."
   Because there are no such circumstances, either: (1) no documents that evidence such
   circumstances exist; or (2) all documents in the case demonstrate that no such circumstances
   exist.

            Request Number 10 falls into the same category. Marriott has responded by asserting
   that "[B]ecause nothing happened that made it "illegal or impossible" to provide or use the Hotel
   facilities, there are no documents that `fall within the Force Majeure provision that provides for
   termination in the event that circumstances are beyond [Ramsey Solutions] reasonable control."
   Because there are no such circumstances, either: (1) no documents that evidence such
   circumstances exist; or (2) all documents in the case demonstrate that no such circumstances
   exist.

            Marriott has properly responded to Requests 9 and 10.

            7.     Requests 11, 12, 13, 16, 17, 18, 19, 21, 22 and 23

          As indicated in Marriott's objections, these requests are overbroad and unduly
   burdensome, call for legal conclusions, calls for the production of documents subject to the
   attorney-client privilege, and contain terms that are vague, ambiguous and undefined. I propose
   that we attempt to narrow the requests, clear up ambiguities, and otherwise address objections
   during our meet and confer.

          With regard to Request 13, Marriott erroneously objected to the request in its entirety.
   Marriott believes it has produced all responsive documents within its possession and control.
   We will supplement our response with regard to Request 13.




       Case 3:20-cv-00641 Document 60-2 Filed 08/25/21 Page 4 of 5 PageID #: 815
RUDNER       LAW OFFICES

   Ms. Jennifer Altman, Esq.
   June 28, 2021

   Page 4

           With regard to Request 22, we believe the request is objectionable under firmly
   established legal precedent. Please confirm that you intended to include Request 22 with the
   other requests.

            8.    Requests 14 and 15

          We believe all responsive, non-objectionable documents have been produced. We are
   reviewing the list of document custodians and comparing with the production set. We will
   supplement if we discover additional documents.

            9.    Request 20

           We believe all communications with third parties, exclusive of Marriott's attorneys, have
   been produced. We are reviewing the file to confirm. We will supplement if we discover
   additional documents.

                                                Sincerely,



                                                John C. Josefsberg




        Case 3:20-cv-00641 Document 60-2 Filed 08/25/21 Page 5 of 5 PageID #: 816
